Citation Nr: 1123633	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 1999, for the grant of service connection for retinitis pigmentosa, for accrued benefits purposes.

2.  Entitlement to a level of special monthly compensation (SMC) at higher than the intermediate rate between levels (m) and (n) for the period of time prior to October 14, 2004, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  A death certificate reflects that the Veteran died in June 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, May 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a decision dated in June 2004 the Board denied the Veteran entitlement to an effective date earlier than May 19, 1999, for the grant of service connection for retinitis pigmentosa.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2007 decision, the Court vacated the Board's June 2004 decision and remanded the case for further development.

In November 2006 the Board remanded the issue of entitlement to a level of SMC at higher than the intermediate rate between levels (m) and (n) for the period of time prior to October 14, 2004, for additional development.

The Veteran died in June 2008.  Thereafter, in decisions dated in August 2008, the Board dismissed the Veteran's claims of entitlement to an effective date earlier than May 19, 1999, for the grant of service connection for retinitis pigmentosa, and entitlement to a level of SMC at higher than the intermediate rate between levels (m) and (n) for the period of time prior to October 14, 2004, for lack of jurisdiction due to the death of the Veteran.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The appellant subsequently withdrew her request for a DRO hearing in May 2010.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 19, 1982 decision, the Board denied service connection for retinitis pigmentosa.

2.  The Veteran and appellant have not asserted that the March 19, 1982, Board decision that denied his claim of entitlement to service connection for retinitis pigmentosa was clearly and unmistakably erroneous.

3.  The Veteran submitted an application to reopen a claim of entitlement to service connection for retinitis pigmentosa on June 26, 1989.  This claim was denied by the RO in a July 1989 rating decision; however, the evidence does not show that the Veteran's accredited representative received notice of the determination and thus the decision did not become final.

4.  In May 19, 1999, the Veteran submitted another application to reopen a claim of entitlement to service connection for retinitis pigmentosa.  

5.  In a September 16, 2002, decision, the Board granted service connection for retinitis pigmentosa.

6.  In an October 2002 decision, the RO implemented the Board's grant of service connection for retinitis pigmentosa and assigned a 100 percent evaluation and an effective date of May 19, 1999, for service connection for the disability.

7.  Prior to October 14, 2004, the Veteran did not have any service-connected anatomical loss of any extremity, anatomical loss of either eye, deafness rated at 40 percent disabling or higher, or blindness without light perception in both eyes, prior to October 14, 2004, entitlement to a level of SMC at higher than the intermediate rate between levels (m) and (n) for the period of time prior to October 14, 2004, is denied.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of June 26, 1989, and no earlier, for the grant of service connection for retinitis pigmentosa, is warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  Entitlement to a level of special monthly compensation (SMC) at higher than the intermediate rate between levels (m) and (n) for the period of time prior to October 14, 2004 is denied.  38 U.S.C.A. § 1114(l), (m), (n), (o), (p) (West 2002); 38 C.F.R. § 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In regard to the claim of entitlement to an effective date earlier than May 19, 1999, for the grant of service connection for retinitis pigmentosa, the appellant is challenging the effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

In regard to the claim of entitlement to a level of SMC at higher than the intermediate rate between levels (m) and (n) for the period of time prior to October 14, 2004, for accrued benefits purposes, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in September 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the service member must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the service member having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the service member's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a) (2009).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

The appellant argues that an earlier effective date is warranted for the grant of service connection for retinitis pigmentosa.  

It is undisputed that neither the Veteran nor the appellant has asserted that the Board's March 19, 1982, decision that denied service connection for retinitis pigmentosa contains clear and unmistakable error.  As such, entitlement to an effective date prior to the Veteran's June 26, 1989, application to reopen his claim of service connection for retinitis pigmentosa is not warranted on this basis.

The appellant maintains that the Veteran's representative did not receive a copy of the July 1989 RO decision denying the Veteran's application to reopen a claim of entitlement to service connection for retinitis pigmentosa and, therefore, the claim remained open since June 1989 when the Veteran filed his application.

The law provides that the effective date for service connection, based on a reopened claim supported by new and material evidence, is the date of VA receipt of the reopened claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

Under applicable criteria, service connection will be granted for disability resulting from injury or disease incurred in or aggravated during service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

In September 1979 an Application for Compensation or Pension was received from the Veteran.  He claimed he was unable to work due to his retinitis pigmentosa.  Along with his claim he submitted an August 1979 letter from a private physician, Dr. J.D.D., who reported that the Veteran was legally blind due to retinitis pigmentosa.

By September 1979 rating decision, the RO granted non-service-connected pension benefits based on the Veteran's retinitis pigmentosa which was found to preclude substantially gainful employment.

In November 1980 a claim for entitlement to service connection for retinitis pigmentosa was received from the Veteran.  The Veteran indicated that he had retinitis pigmentosa in service but never applied for any service connected disability.  He contended that when he was drafted he appealed the issue through the Selective Service Board but that they said that he was physically able to enter service.  In addition, the Veteran stated that when he took the entry test they physician told him that his vision could not be corrected; however, the examiner passed him anyway.

In a statement dated in December 1980 the Veteran reported that service aggravated his retinitis pigmentosa condition.

In a rating decision, dated in January 1981, the RO denied service connection for retinitis pigmentosa.  The RO found that there was no evidence to show that the Veteran's retinitis pigmentosa had its onset in service.  The RO also found that retinitis pigmentosa is a hereditary or development disability for which service connection could not be granted.  The Veteran filed a timely appeal.

In March 1982, the Board denied service connection for retinitis pigmentosa, essentially finding that there was no evidence of any eye disability, including retinitis pigmentosa, until many years after the Veteran's separation from service.

In response to letters received from the Veteran, by letters dated in June and July 1982, the Board advised the Veteran that Board decisions are final and cannot be further appealed.  The Veteran was advised that he could request that the Board reconsider its decision.  The Veteran was also advised that when a claim was disallowed by the Board, it could only be reopened if there was new and material evidence.  

Received from the Veteran in February 1983 was a letter from a private physician, Dr. M.M., in which it was noted that the Veteran had retinitis pigmentosa in both eyes.

In a March 1983 letter, the RO advised the Veteran that the February 1983 letter from his private physician pertained to a recent examination and was not sufficient to reopen his claim for service connection for an eye disability.

In a VA Compensation and Pension examination report, dated in April 1983, the Veteran's diagnoses included retinitis pigmentosa.

In a May 1983 rating decision, the RO granted entitlement to special monthly pension based on the need for regular aid and attendance due to the Veteran's retinitis pigmentosa.

Received from the Veteran's representative on June 26, 1989, was a VA Form 21-4138 (Statement in Support of Claim) in which the Veteran's representative, on his behalf, claimed service connection for retinitis pigmentosa.  The Veteran's representative cited a recent General Counsel opinion which the Veteran felt supported his claim.  The Veteran also claimed that retinitis pigmentosa was diagnosed while he was on active duty.

In a July 1989 letter, the RO advised the Veteran that in order to reopen his claim for service connection for retinitis pigmentosa he must furnish new and material evidence showing the disability was incurred or aggravated by service.

By July 1989 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for retinitis pigmentosa.  

In a July 1989 letter the RO advised the Veteran of the July 1989 rating decision as well as his appellate rights thereto.  The letter was sent to a Chicago, Illinois address (which was actually the address for the Veteran's representative).  After the letter was returned to the RO, in August 1989 the RO added a notation to the file copy letter indicating that the letter was resent to the address of record for the Veteran in Alabama.  There is no indication whether the rating decision was re-sent to the Veteran's representative.

Received from the Veteran's representative on May 19, 1999 was a Statement in Support of Claim (VA Form 21-4138) in which the Veteran's representative requested that the Veteran's claim for service connection for retinitis pigmentosa be reopened.  Included was a March 1999 letter in which Dr. M.M. noted that the Veteran was seen in his office in June 1979 and at that time his visual fields were reduced to 10 percent in both eyes.  Dr. M.M. opined that based on the Veteran's eye condition in June 1979 that the Veteran's retinitis pigmentosa "probably began" when he was around the age of 20 or 25.  In addition, the Veteran included a statement of another serviceman who had served with him, dated in April 1999.  The serviceman reported that sometime after being stationed at Columbus Air Force Base the Veteran began to experience eyesight problems.

In a rating decision, dated in July 1999, the RO found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for retinitis pigmentosa.  The Veteran timely appealed the rating decision.

In a February 2001 decision the Board found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for retinitis pigmentosa.  After reopening the claim, the Board remanded the issue of entitlement to service connection for retinitis pigmentosa to the RO for additional development.

On a VA examination report in March 2001, the physician opined that the Veteran's retinitis pigmentosa was in the incipient stages before the Veteran's service began, followed by the usual pattern with retinitis pigmentosa of worsening with age and time until he became legally blind in approximately 1979.

In a May 2001 supplemental statement of the case, the RO denied service connection for retinitis pigmentosa.  

In an October 2001 opinion by a VA physician, board certified in ophthalmology, the physician concluded that the Veteran's retinitis pigmentosa existed on entrance into service but because of the natural history of the disease had not progressed to the point where significant symptoms of visual disturbances were apparent to the Veteran.  The VA physician opined that the Veteran's disease became symptomatic during service, as documented by the lay statement concerning night blindness and photophobia.  The VA physician further opined that it was as likely as not that the Veteran's eye disease first became apparent to him during service, but was not significant enough to him to request a specialist's services during that time.

In a November 2001 supplemental statement of the case, the RO continued to deny service connection for retinitis pigmentosa.  

In March 2002, the Board undertook additional development regarding the claim for service connection for retinitis pigmentosa.  In an August 2002 opinion, a VA physician opined that it was as likely as not that the onset of the Veteran's retinitis pigmentosa occurred during service.  In a September 2002 decision the Board granted service connection for retinitis pigmentosa.

Based on the Board's decision, by October 2002 rating decision, the RO granted service connection for retinitis pigmentosa and assigned a 100 percent rating, effective from May 19, 1999.

Received from the Veteran in October 2002 was a notice of disagreement in which he claimed that the effective date of his appeal should go back to 1989 and not 1999.  He submitted copies of documents that were already in the claims file, but added his own annotations to the documents.  He also submitted a copy of a substantive appeal (VA Form 1-9), dated in November 1989, in which he indicated he had retinitis pigmentosa during service because it was hereditary.  He claimed he had full duty at night which strained his eyes and that being in the bright sun made his vision worse in service.

In an October 2002 letter, the RO acknowledged the Veteran had furnished a copy of a VA Form 1-9 dated in November 1989 on which he disagreed with a decision denying service connection for retinitis pigmentosa.  The RO noted that a thorough review of the claim file failed to locate the original document.  The RO requested that the Veteran send any other documents or evidence he had that would indicated he submitted the VA Form 1-9 to VA.

Received from the Veteran in October 2002, were additional documents in which he reiterated his contentions that the effective date for the grant of service connection for retinitis pigmentosa should be 1989.  He essentially claimed that the evidence used by the Board to reopen the claim in February 2001 was present in 1989 and should have been used by the RO as new and material evidence to reopen the claim.

Received from the Veteran in November 2002, was the original VA Form 1-9 dated in November 1989 (of which he had submitted a copy in October 2002).  The only date stamp on this document is a certification from a probate judge dated in November 2002 and a handwritten notation from the RO indicating that the document was received in November 2002.

In a report of contact log dated from November to December 2002, the RO noted that it had contacted the Veteran's representative and learned that the representative had nothing in their file for the Veteran dated in November 1989.  The Veteran contended that when he received a copy of his claims file, as he had requested, included with the file were a number of forms which were original copies (including the November 1989 VA Form 1-9) as well as copies of another Veteran's records.  

Received from the Veteran in December 2002, were additional documents in support of his claim for an earlier effective date.  He claimed that he was at least entitled to an effective date in 1998 pursuant to 38 C.F.R. § 3.114.  He also included an excerpt (the last page) from a December 2002 Board decision for another Veteran, which he claims permitted a non-date-stamped appeal from the Veteran's representative to be accepted.

Received from the Veteran in January 2003, was a VA Form 9 along with numerous attachments.  He claimed that the effective date should go back to 1988 (one year prior to 1989 and pursuant to 38 C.F.R. § 3.114).  He claimed that he submitted a VA Form 1-9 in November 1989, in response to the RO's July 1989 rating decision.  He claimed that when the RO sent him a copy of his claims file in 2002, included with the copies was the original copy of the VA Form 9 dated in November 1989.  The Veteran acknowledged that there was no date stamp on the VA Form 1-9.  He claimed he told the RO that the VA Form 1-9 was yellowed, and that the RO said it was probably the original.  The Veteran further reported he sent the November 1989 original VA Form 1-9 back to the RO, which in turn counted the document as an untimely appeal.  The Veteran claimed that among the copies of documents from his claims file that he received, several others were not date-stamped.  He claimed he also received copies of documents from another Veteran's claims file.  The Veteran finally claimed he never received the July 1989 letter from the RO advising him of the July 1989 rating decision as well as his appellate rights thereto.  He noted that the computer-generated letter was initially sent to the Blinded Veterans Association in Chicago.  He claimed that although there is a notation saying the November 1989 letter was resent to his address, he never received that letter.  The Board notes that the attachments sent with the January 2003 VA Form 9 are copies previously associated with the claims file, along with the Veteran's handwritten annotations.

Received from the Veteran were four manila folders with correspondence from the Veteran dated in July 2003.  Also included with the folders were duplicate copies of documents from the Veteran's claims folder, along with his annotations, as well as correspondence the Veteran sent to his representative.  The Veteran reiterated his arguments regarding his claim for an earlier effective date.  The Veteran also contends that when he received a copy of his claims file in 2002, included were several original copies of documents, including the November 1989 VA Form 1-9.  As further examples, he claimed he received the originals of letters from the RO to the Veteran dated in January 1981 and July 1999.

Received from the Veteran's wife in February 2004, was correspondence in which she claimed that the copy of the envelope dated in 1990 from the Blinded Veterans Association to Veteran was proof that the Veteran had written to the Blinded Veterans Association in Atlanta, Georgia, and they asked the RO about the Veteran's appeal.  The Veteran's wife claimed that whoever put the envelope in their file took out the letter that was in the envelope.  

Received in February 2004 from the Veteran, was a manila folder containing duplicate copies of documents (already associated with the claims file) with the Veteran's annotations.  

Received from the Veteran in April 2004, was a manila folder with correspondence reiterating his claim for an earlier effective date as well as additional copies of documents (already associated with the claims file) with the Veteran's annotations, an excerpt from a Board's decision for another Veteran, copies of laws and regulations.  He claimed that he sent in copies of documents from his claims file showing that the RO did not date stamp everything in 1989.  He also claimed that the liberalizing laws (pertaining to retinitis pigmentosa) were in effect in March 1989, but the RO did not apply those laws to his claim submitted in June 1989.

In June 2004 the Board denied the Veteran's claim of entitlement to an effective date prior to May 19, 1999, for the grant of entitlement to service connection for retinitis pigmentosis.  The Veteran argued that service connection for retinitis pigmentosa should be established effective in 1988.  In support of his claim he contended that his June 1989 request to reopen the claim for service connection for retinitis pigmentosa should have been considered to have remained pending since he did not receive the letter from the RO advising him of its denial.  He also claimed that he appealed the July 1989 RO denial of his claim, by submitting a VA Form 1-9 in November 1989.  He claimed that this appeal was received by the RO in 1989, but was not date stamped by the RO.  He claimed that evidence relied upon by the Board to reopen the claim in February 2001 was present in the claims file in 1989.  He has also claimed that he was at least entitled to an effective date in 1998 pursuant to 38 C.F.R. § 3.114.

After a thorough discussion, the Board found that as there was no competent evidence that the July 1989 rating decision was not sent to the Veteran.  The Board found that under the presumption of regularity, the Veteran was presumed to have received a copy of the decision in the absence of evidence otherwise.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to RO procedures).  The Board held that although the Veteran contended that he had submitted a VA Form 1-9 in November 1989, there was no evidence of record that this form was received.  The Board found that the evidence relied upon by the Board in February 2001 to reopen the claim was a physician's statement dated in March 1999 and was, therefore, not part of the claims file in 1989.  

In addition, the Board found that VAOPGCPREC 11-99 (September 2, 1999) precluded interpreting VAOPGCPREC 82-90 and VAOPGCPREC 67-90, which provided that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if these conditions were incurred in or aggravated during service within the meaning of VA law and regulations and recognized certain forms of hereditary diseases to be eligible for service connection on the basis of aggravation did not constitute liberalizing law.  Thus entitlement to an effective date earlier than May 19, 1999, for the grant of entitlement to service connection for retinitis pigmentosa was denied.  

In May 2007 the Court vacated and remanded the Board's denial of the Veteran's claim of entitlement to an effective date prior to May 19, 1999, for the grant of entitlement to service connection for retinitis pigmentosa.  The Court noted that at the time of the July 1989 decision 38 C.F.R. § 1.525 stated that the "accredited representative . . . shall be supplied with a copy of each notice to the claimant respecting adjudication of the claim."  As such, the Court found that the Secretary had a duty to inform the appellant's representative of the July 1989 rating decision.  The Court noted that the record demonstrated that the RO erroneously mailed notice of the July 1989 decision to the address of the appellant's representative, Blinded Veterans Association, though the letter was titled to the Veteran.  The decision was returned the RO as undeliverable and the RO subsequently re-sent the decision to the Veteran's address.  As such, the Court found that the presumption of regularity that the initial notice was sent to the appellant's representative was rebutted and the decision of the Board was vacated and remanded for the Board to consider whether the appellant's representative received notice of the July 1989 decision.

The Court declared

The record demonstrates that the RO erroneously mailed notice of the July 1989 decision to the address of the appellant's representative, Blinded Veterans Association, though the letter was titled to the appellant.  This decision was returned to the RO as undeliverable.  The RO then annotated on a copy of the decision that it was re-sent to the appellant's address in Alabama.  Based on the evidence of record, the presumption of regularity that the initial notice was properly mailed to the appellant's representative has been rebutted due to the notation that the letter was returned as undeliverable.  With regard to the notice to the appellant, the Secretary is correct that the evidence of record establishes that the second notice was properly sent to the appellant.  With regard to the initial notice to the representative, the presumption of regularity has likewise been rebutted. However, there are no Board findings as to whether a second notice was properly sent to the appellant's representative. 

Review of the claims file does not reveal any indication regarding whether the July 1989 RO rating decision was re-sent to the Veteran's accredited representative and as the Court has found that the presumption of regularity regarding the sending of the July 1989 RO rating decision to the Veteran's accredited representative has been rebutted, the Board finds that the Veteran's accredited representative was not notified by VA of the July 1989 denial of the Veteran's application to reopen a claim of entitlement to service connection for retinitis pigmentosa.  As such, , in light of the Court's holding in its May 2007 decision, which is law of the case and is binding on the Board, the Veteran's June 26, 1989, application to reopen his claim of service connection remained open since and the July 1989 rating decision did not become final.

Thus, in light of the above, the Board finds that entitlement to an effective date of June 26, 1989, the date of the application to reopen the claim, and no earlier, is warranted for the grant of service connection for retinitis pigmentosa. 

III.  SMC

In January 2003 the Veteran filed a claim for entitlement to a level of SMC higher than level (m).  In a rating decision dated in September 2003 the Veteran was granted entitlement to a level of SMC at the intermediate rate between levels (m) and (n) effective January 24, 2003, the effective date of entitlement to service connection for bilateral hearing loss and tinnitus.  In a December 2005 rating decision, the RO granted an increase in the rate of SMC from the intermediate rate between the (m) and (n) rates to the (o) and (r)(1) rates effective October 14, 2004.  See, 38 U.S.C.A. § 1114, 38 C.F.R. § 3.50.  The Veteran submitted a written statement that was received at the Board in September 2006.  In this statement he indicated that the increase in SMC rates was "correct," but that it should go back one year.  Essentially, the Veteran contends that he is entitled to the higher SMC rate beginning in January 2003, the effective date of service connection for hearing loss, rather than October 2004 which is the date that an increased rating of 40 percent was effective for the Veteran's hearing loss.  

As a preliminary matter, the Board notes that VA records show that for the period beginning January 24, 2003, to prior to October 14, 2004, the Veteran received SMC 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.50(f)(2)(v) at the rate intermediate between subsection (m) and subsection (n) on account of blindness in both eyes rendering the Veteran so helpless as to be in need of regular aid and attendance in combination with bilateral deafness rated at 10 or 20 percent disabling.  

From January 24, 2003, to prior to October 14, 2004, service connection was in effect for retinitis pigmentosa, rated as 100 percent disabling; bilateral sensorineural hearing loss, rated as 10 percent disabling; and bilateral tinnitus, rated as 10 percent disabling, prior to October 14, 2004.  A combined 100 percent rating was in effect prior to October 14, 2004.

Applicable VA regulations provide special monthly compensation under 38 U.S.C.A. § 1114 as follows:

(b)  Ratings under 38 U.S.C. § 1114(l).  The special monthly compensation provided by 38 U.S.C. § 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.

(1)  Extremities.  The criteria for loss and loss of use of an extremity contained in paragraph (a)(2) of this section are applicable. 

(2)  Eyes, bilateral.  5/200 visual acuity or less bilaterally qualifies for entitlement under 38 U.S.C. § 1114(l).  However, evaluation of 5/200 based on acuity in excess of that degree but less than 10/200, does not qualify.  Concentric contraction of the field of vision beyond 5 degrees in both eyes is the equivalent of 5/200 visual acuity. 

(3)  Need for aid and attendance.  The criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance are contained in § 3.352(a). 

(4)  Permanently bedridden.  The criteria for rating are contained in § 3.352(a).  Where possible, determinations should be on the basis of permanently bedridden rather than for need of aid and attendance (except where 38 U.S.C. § 1114(r) is involved) to avoid reduction during hospitalization where aid and attendance is provided in kind.  

(c)  Ratings under 38 U.S.C. § 1114(m).

(1)  The special monthly compensation provided by 38 U.S.C. § 1114(m) is payable for any of the following conditions: (i) Anatomical loss or loss of use of both hands; (ii) Anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (iii) Anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place; (iv) Blindness in both eyes having only light perception; (v) Blindness in both eyes leaving the Veteran so helpless as to be in need of regular aid and attendance. 

(2)  Natural elbow or knee action.  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place. 

(3)  Eyes, bilateral.  With visual acuity 5/200 or less or the vision field reduced to 5 degree concentric contraction in both eyes, entitlement on account of need for regular aid and attendance will be determined on the facts in the individual case.  

(d)  Ratings under 38 U.S.C. § 1114(n).  The special monthly compensation provided by 38 U.S.C. § 1114(n) is payable for any of the conditions which follow: Amputation is a prerequisite except for loss of use of both arms and blindness without light perception in both eyes.  If a prosthesis cannot be worn at the present level of amputation but could be applied if there were a reamputation at a higher level, the requirements of this paragraph are not met; instead, consideration will be given to loss of natural elbow or knee action. 

(1)  Anatomical loss or loss of use of both arms at a level or with complications, preventing natural elbow action with prosthesis in place; 

(2)  Anatomical loss of both legs so near the hip as to prevent use of a prosthetic appliance; 

(3)  Anatomical loss of one arm so near the shoulder as to prevent use of a prosthetic appliance with anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance; 

(4)  Anatomical loss of both eyes or blindness without light perception in both eyes.  

(e)  Ratings under 38 U.S.C. § 1114(o).

(1)  The special monthly compensation provided by 38 U.S.C. § 1114(o) is payable for any of the following conditions: (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C. § 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less. 

(2)  Paraplegia.  Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle to the maximum rate under 38 U.S.C. § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures. 

(3)  Combinations.  Determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement. 

(4)  Helplessness.  The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  

(f)  Intermediate or next higher rate.  An intermediate rate authorized by this paragraph shall be established at the arithmetic mean, rounded to the nearest dollar, between the two rates concerned. (Authority: 38 U.S.C. § 1114(p)) 

(1)  Extremities.  (i) Anatomical loss or loss of use of one foot with anatomical loss or loss of use of one leg at a level, or with complications preventing natural knee action with prosthesis in place, shall entitle to the rate between 38 U.S.C. § 1114(l) and (m).  (ii) Anatomical loss or loss of use of one foot with anatomical loss of one leg so near the hip as to prevent use of prosthetic appliance shall entitle to the rate under 38 U.S.C. § 1114(m).  (iii) Anatomical loss or loss of use of one foot with anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place, shall entitle to the rate between 38 U.S.C. § 1114(l) and (m).  (iv) Anatomical loss or loss of use of one foot with anatomical loss or loss of use of one arm so near the shoulder as to prevent use of a prosthetic appliance shall entitle to the rate under 38 U.S.C. § 1114(m).  (v) Anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place with anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance, shall entitle to the rate between 38 U.S.C. § 1114(m) and (n).  (vi) Anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place with anatomical loss or loss of use of one hand, shall entitle to the rate between 38 U.S.C. § 1114(l) and (m).  (vii) Anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place with anatomical loss of one arm so near the shoulder as to prevent use of a prosthetic appliance, shall entitle to the rate between 38 U.S.C. § 1114(m) and (n).  (viii) Anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance with anatomical loss or loss of use of one hand shall entitle to the rate under 38 U.S.C. § 1114(m).  (ix) Anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance with anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place, shall entitle to the rate between 38 U.S.C. § 1114 (m) and (n).  (x) Anatomical loss or loss of use of one hand with anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place, shall entitle to the rate between 38 U.S.C. § 1114(m) and (n).  (xi) Anatomical loss or loss of use of one hand with anatomical loss of one arm so near the shoulder as to prevent use of a prosthetic appliance shall entitle to the rate under 38 U.S.C. § 1114(n).  (xii) Anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss of one arm so near the shoulder as to prevent use of a prosthetic appliance, shall entitle to the rate between 38 U.S.C. § 1114(n) and (o). 

(2)  Eyes, bilateral, and blindness in connection with deafness and/or loss or loss of use of a hand or foot.  (i) Blindness of one eye with 5/200 visual acuity or less and blindness of the other eye having only light perception will entitle to the rate between 38 U.S.C. § 1114 (l) and (m).  (ii) Blindness of one eye with 5/200 visual acuity or less and anatomical loss of, or blindness having no light perception in the other eye, will entitle to a rate equal to 38 U.S.C. § 1114(m).  (iii) Blindness of one eye having only light perception and anatomical loss of, or blindness having no light perception in the other eye, will entitle to a rate between 38 U.S.C. § 1114 (m) and (n).  (iv) Blindness in both eyes with visual acuity of 5/200 or less, or blindness in both eyes rated under subparagraph (2) (i) or (ii) of this paragraph, when accompanied by service-connected total deafness in one ear, will afford entitlement to the next higher intermediate rate of if the Veteran is already entitled to an intermediate rate, to the next higher statutory rate under 38 U.S.C. § 1114, but in no event higher than the rate for (o).  (v) Blindness in both eyes having only light perception or less, or rated under subparagraph (2)(iii) of this paragraph, when accompanied by bilateral deafness (and the hearing impairment in either one or both ears is service-connected) rated at 10 or 20 percent disabling, will afford entitlement to the next higher intermediate rate, or if the Veteran is already entitled to an intermediate rate, to the next higher statutory rate under 38 U.S.C. § 1114, but in no event higher than the rate for (o).  (vi) Blindness in both eyes rated under 38 U.S.C. § 1114 (l), (m) or (n), or rated under subparagraphs (2) (i), (ii) or (iii) of this paragraph, when accompanied by bilateral deafness rated at no less than 30 percent, and the hearing impairment in one or both ears is service-connected, will afford entitlement to the next higher statutory rate under 38 U.S.C. 1114, or if the Veteran is already entitled to an intermediate rate, to the next higher intermediate rate, but in no event higher than the rate for (o).  (vii) Blindness in both eyes rated under 38 U.S.C. § 1114 (l), (m), or (n), or under the intermediate or next higher rate provisions of this subparagraph, when accompanied by: (A) Service-connected loss or loss of use of one hand, will afford entitlement to the next higher statutory rate under 38 U.S.C. 1114 or, if the Veteran is already entitled to an intermediate rate, to the next higher intermediate rate, but in no event higher than the rate for (o); or (B) Service-connected loss or loss of use of one foot which by itself or in combination with another compensable disability would be ratable at 50 percent or more, will afford entitlement to the next higher statutory rate under 38 U.S.C. 1114 or, if the Veteran is already entitled to an intermediate rate, to the next higher intermediate rate, but in no event higher than the rate for (o); or (C) Service-connected loss or loss of use of one foot which is ratable at less than 50 percent and which is the only compensable disability other than bilateral blindness, will afford entitlement to the next higher intermediate rate or, if the Veteran is already entitled to an intermediate rate, to the next higher statutory rate under 38 U.S.C. 1114, but in no event higher than the rate for (o). 

(3)  Additional independent 50 percent disabilities.  In addition to the statutory rates payable under 38 U.S.C. § 1114 (l) through (n) and the intermediate or next higher rate provisions outlined above, additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next higher intermediate rate or if already entitled to an intermediate rate to the next higher statutory rate under 38 U.S.C. § 1114, but not above the (o) rate.  In the application of this subparagraph the disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. § 1114 (l) through (n) or the intermediate rate provisions outlined above.  The graduated ratings for arrested tuberculosis will not be utilized in this connection, but the permanent residuals of tuberculosis may be utilized. 

(4)  Additional independent 100 percent ratings.  In addition to the statutory rates payable under 38 U.S.C. § 1114(l) through (n) and the intermediate or next higher rate provisions outlined above additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next higher statutory rate under 38 U.S.C. § 1114 or if already entitled to an intermediate rate to the next higher intermediate rate, but in no event higher than the rate for (o).  In the application of this subparagraph the single permanent disability independently ratable at 100 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. § 1114 (l) through (n) or the intermediate rate provisions outlined above.  (i) Where the multiple loss or loss of use entitlement to a statutory or intermediate rate between 38 U.S.C. 1114 (l) and (o) is caused by the same etiological disease or injury, that disease or injury may not serve as the basis for the independent 50 percent or 100 percent unless it is so rated without regard to the loss or loss of use.  (ii) The graduated ratings for arrested tuberculosis will not be utilized in this connection, but the permanent residuals of tuberculosis may be utilized. 

(5)  Three extremities.  Anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities shall entitle a Veteran to the next higher rate without regard to whether that rate is a statutory rate or an intermediate rate.  The maximum monthly payment under this provision may not exceed the amount stated in 38 U.S.C. 1114(p).  

(h)  Special aid and attendance benefit; 38 U.S.C. § 1114(r)-(1) Maximum compensation cases.  A Veteran receiving the maximum rate under 38 U.S.C. § 1114 (o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  (See § 3.552(b)(2) as to continuance following admission for hospitalization.)  Determination of this need is subject to the criteria of § 3.352.  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C. 1114 (o) or (p), or was based on an independent factual determination. 

(2)  Entitlement to compensation at the intermediate rate between 38 U.S.C. § 1114(n) and (o) plus special monthly compensation under 38 U.S.C. § 1114(k).  A Veteran receiving compensation at the intermediate rate between 38 U.S.C. § 1114(n) and (o) plus special monthly compensation under 38 U.S.C. § 1114(k) who establishes a factual need for regular aid and attendance or a higher level of care, is also entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense. (See § 3.552(b)(2) as to continuance following admission for hospitalization.)  Determination of the factual need for aid and attendance is subject to the criteria of § 3.352: 

(3)  Amount of the allowance.  The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C. § 1114(r)(1).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C. § 1114(r)(2).  The higher level aid and attendance allowance authorized by 38 U.S.C. 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C. § 1114(r)(1).  (i) Total plus 60 percent, or housebound; 38 U.S.C. § 1114(s).  The special monthly compensation provided by 38 U.S.C. § 1114(s) is payable where the Veteran has a single service-connected disability rated as 100 percent and, (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  

38 C.F.R. § 3.350.

Review of the claims file reveals that in September 2003 the Veteran had 1/200 sight in both eyes.  In September 2004 the Veteran was noted to have bilateral cataracts and in December 2004 the Veteran was noted to have 20/100 sight in the right eye and a significant cataract in the left eye.  At no point during the period on appeal was the Veteran noted to have bilateral eyesight of less than only light perception and at no point during the period on appeal was the Veteran noted to have anatomical loss or loss of use of any extremity.

Prior to October 14, 2004, the Veteran did not have any service-connected anatomical loss of any extremity, anatomical loss of either eye, deafness rated at 40 percent disabling or higher, or blindness without light perception in both eyes, prior to October 14, 2004, entitlement to a level of SMC at higher than the intermediate rate between levels (m) and (n) for the period of time prior to October 14, 2004, is denied.

In addition, the Board notes that the Veteran was granted entitlement to service connection for bilateral hearing loss effective January 24, 2003.  As the Veteran did not have any anatomical loss or loss of use of any extremity, hand, or foot; any anatomical loss of an eye or blindness without light perception; or any service connected deafness, and did not have any anatomical loss or loss of use of both arms, any anatomical loss of both legs, any anatomical loss of one arm, or any anatomical loss or blindness without light perception in both eyes, entitlement to a level of a level of SMC at higher than level (m) for the period of time prior to January 24, 2003, is not warranted.


ORDER

Entitlement to an effective date of June 26, 1989, and no earlier, for the grant of service connection for retinitis pigmentosa, is granted.

Entitlement to a level of special monthly compensation (SMC) at higher than the intermediate rate between levels (m) and (n) for the period of time prior to October 14, 2004, is denied.


REMAND

The Appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran's death certificate indicates that the Veteran died in June 2008 of lung cancer with metastases.  At the time of the Veteran's death the Veteran was being treated as an inpatient at the Riverview Regional Medical Center.  Review of the claims file reveals that the medical records regarding the Veteran's treatment at the Riverview Regional Medical Center prior to death have not been obtained and associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, after obtaining appropriate authorization, attempts must be made to obtain the records regarding the Veteran's terminal hospital treatment at the Riverview Regional Medical Center in June 2008.

In addition, it appears that VA has not fully or substantially complied with its duty to notify the appellant of the information and evidence needed to substantiate her claim.  In particular, notice under the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), is lacking.  In Hupp, the Court held that, when adjudicating a claim for dependency and indemnity compensation, VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  That Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  The Board acknowledges that the notice provided to the appellant was not sufficiently detailed as to comply with the requirements of Hupp as it did not inform the appellant with a statement of the conditions for which the Veteran was service-connected at the time of his death.  As such, remand is necessary to furnish the required notice.

The Appellant seeks entitlement to DIC under 38 U.S.C.A. § 1318.  As discussed above, the Board is granting an effective date of June 26, 1989, for entitlement to service connection for retinitis pigmentosa.  As the AOJ will in the first instance assign an evaluation for the Veteran's retinitis pigmentosa for the period beginning June 26, 1989, to prior to May 19, 1999, and this evaluation will impact the decision regarding entitlement to DIC under 38 U.S.C.A. § 1318, the Board finds this issue inextricably intertwined with the initial determination of the disability rating for retinitis pigmentosa.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to DIC under 38 U.S.C.A. § 1318 until an initial evaluation is assigned by the AOJ for service-connected retinitis for the period prior May 19, 1999.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes a statement of the conditions for which the Veteran was service-connected at the time of his death, specifically retinitis pigmentosa, bilateral hearing loss, and tinnitus, and an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death as outlined by the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  After securing the proper authorization, request the Veteran's terminal treatment records from the Riverview Regional Medical Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After implementing the grant of an earlier effective date for grant of service connection for retinitis pigmentosa and assignment of an initial evaluation, readjudicate the appeal.  If the benefits sought on appeal are not granted, the issue the appellant and her representative a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. RIESS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


